DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.
The previous double patenting rejection of the claims are now withdrawn in light of the terminal disclaimer submitted by the applicants.

Terminal Disclaimer
The terminal disclaimer filed on 12/17/2021 by the applicants have been received and approved.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
As previously stated in the Office Action dated 11/2/2021, that after further reconsideration in light of the arguments and of the amended claims, the prior art of record fails to teach of the particular arrangement of the steps in forming the thread particularly of the conditions of polyurethane and coupler being mixed and stirred and subjected to the specific conditions prior to forming the thread.
The Weinhold (US 2013/0236583) reference only teaches of forming strands with several of the steps of hot melt extrusion, cooling tank, stretch extension via rollers, and the winding step. The Weinhold reference do not teach of the particular features of the 
Wiezer (US 4476302) reference was used for the teaching of polyurethanes that are mixed with UV absorbers and light stabilizers prior to extrusion. However, lacks teach of the particular operating conditions, drying step, nor of the mixing and stirring step. 
The Peabody (US 4116924) reference only teaches of general polymer being mixed and stirred at a particular temperature prior to feeding into an extruder, and lacks the teachings of the coupler and the steps.  
While, the Nardkarni (US 2010/0215895) was used to teach of a second heater and cooling zone along with forming a texture on the thread and lacks teaching of the particular additional features as shown above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744